 

Case 1:19-cv-09029-GBD Document 31 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELHADJI OUSMANE TOUNKARA,

 

Plaintiff,
-against-

ORDER

REPUBLIC OF SENEGAL; PERMANENT :

MISSION OF SENEGAL TO THE UNITED : 19 Civ. 9029 (GBD)
NATIONS; PAPA GUALO NDIAYE, in his offi cial:

and individual capacities,

Defendants.

GEORGE B. DANIELS, District Judge:

The May 7, 2020 oral argument is adjourned to July 16, 2020 at 10:30 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

Parag B VDornws

CEPR . DANIELS
TED STATES DISTRICT JUDGE

 
